Order unanimously affirmed, with costs. Memorandum: The Onondaga County Commissioner of Social Services contends that the preferred creditor status granted by subdivision 1 of section 104 of the Social Services Law and SCPA 1811 (subd 2, par [a]) mandates that the county’s lien filed against the deceased debtor’s estate is superior to the respondent Crouse-Irving Hospital’s judgments, which were docketed during decedent’s lifetime. We disagree. Subdivision 1 of section 104 of the Social Services Law grants to the Social Service agency a preference over the “general creditors” of a recipient of public assistance (Matter of Warren, 53 NY2d 118, 122) but that preference is subservient to a creditor with a prior specific lien (Matter of Lambert, 87 AD2d 818). We conclude that the respondent’s docketed judgments constitute prior specific liens. (Appeal from order of Onondaga County Surrogate’s Court, Reagan, S. —judicial settlement.) Present — Doerr, J. P., Denman, Boomer, O’Donnell and Schnepp, JJ. [122 Misc 2d 908.]